Citation Nr: 1034699	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
conversion reaction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946, 
and from August 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 RO decision, which continued a 
noncompensable evaluation for service-connected conversion 
reaction.

The Board notes that additional medical evidence was received 
after the most recent supplemental statement of the case (SSOC) 
was issued with respect to this claim.  However, as this new 
medical evidence pertains to other disabilities not currently on 
appeal before the Board and offers no new, pertinent information 
with regard to the Veteran's conversion reaction, the Board may 
proceed to adjudicate the claim with no prejudice to the Veteran.

The Board notes that the Veteran indicated on his September 2008 
VA Form 9 Appeal that he wished to have a hearing before a member 
of the Board.  However, in a July 2010 statement, the Veteran 
indicated that he wished to withdraw his request for a hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected conversion reaction is manifested 
by symptoms of anxiety and depression that are mild and 
transient, but not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication.




CONCLUSION OF LAW

The criteria for a compensable disability rating for conversion 
reaction have not been met.  See 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.321, 4.130, 
Diagnostic Code 9424 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim , VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in January 2007 and September 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the January 2007 letter described how appropriate 
disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant VA medical 
records are in the file.  All records identified by the Veteran 
as relating to this claim have been obtained, to the extent 
possible.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled its 
duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with an examination for his 
conversion reaction most recently in July 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of this disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous VA treatment records.  The examination in this 
case is adequate upon which to base a decision with regards to 
this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's service-connected conversion reaction is currently 
assigned a noncompensable disability rating under Diagnostic Code 
9424.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).



The criteria for a 0 percent rating are:

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational social functioning or to 
require continuous medication.

The criteria for a 10 percent rating are:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled 
by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.  

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the Veteran's 
conversion reaction most closely approximates the criteria for a 
noncompensable rating.  38 C.F.R. § 4.7 (2009). 

The Board notes that the Veteran underwent a VA examination in 
January 2007.  The examiner reviewed the claims file and noted 
that the Veteran had been diagnosed with conversion reaction in 
1952 while in the military.  Presently, the Veteran denied 
experiencing severe anxiety or depressed mood.  The Veteran 
reported that he was forced to retire from working in commercial 
flooring in 1989 because of chronic pain, dizzy spells, and the 
inability to lift anything.  The Veteran reported having short-
term memory difficulty and noticed reduced ability to spell 
words.  The Veteran denied past or present psychiatric treatment.  
The Veteran reported that his wife filed for divorce after 36 
years of marriage, after he was diagnosed with prostate cancer.  
The Veteran reported maintaining contact with his children and 
having been in a relationship for the past 7 years, which he 
characterizes as good.  The Veteran denied experiencing 
hallucinations or delusions.  His behavior was appropriate and 
cooperative.  He denied present suicidal or homicidal ideation.  
His hygiene, dress, and grooming were appropriate.  The Veteran 
was oriented times 3.  He endorsed having difficulty with memory.  
No obsessive thoughts or ritualistic behavior were endorsed.  He 
reported recurrent thoughts about experiencing pain and having 
future panic attacks.  He rated his level of depressed mood and 
anxiety on the day of the evaluation as a 1 and 3 or 4 
respectively on a scale of 1 to 10.  He reported that his 
provided mood and anxiety rating are typical.  There are no 
indications of problems with impulse control.  The Veteran denied 
experiencing mood difficulties presently.  Upon diagnostic 
testing, the Veteran's anxiety fell within the moderate to severe 
range.  He endorsed severe level heart pounding, terrified 
feelings, nervous, hand trembling, and difficulty breathing.  
Level of depression fell within the mild range with the Veteran 
endorsing severe level reduced interest in sex and moderate 
pessimism, agitation, loss of energy, concentration difficulty, 
and fatigue.  The Veteran feels a mild degree of hopelessness.  
The Veteran's profile indicates that he is experiencing symptoms 
associated with clinical level anxiety and delusional 
experiences.  Elevated delusion scores are likely due to the high 
number of somatic concerns the Veteran endorsed.  Overall results 
do not provide a clear indication that current impairment is 
attributable to conversion disorder.  Overall, the Veteran 
appears to be experiencing elevated anxiety because of his 
present health concerns as well as having some difficulty 
adjusting to his reported changes in functioning.  The Veteran's 
level of impairment due to anxiety symptoms appears minimal.  The 
Veteran was diagnosed with an adjustment disorder with anxiety 
and assigned a GAF score of 80.  In summary, the examiner 
concluded that the Veteran's level of impairment appears to be 
best attributed to medical complaints.  His reported anxiety 
difficulties appear secondary to his medical concerns but as well 
may be persistence of the "nerve condition" described in the 
1952 evaluation.  The examiner concluded that it would be mere 
speculation to confidently conclude that the Veteran's 
anxiousness is the result of medical issues or the residual 
effect of the conversion reaction mentioned in the previous 
evaluation.  Most significantly, the examiner indicated that 
there is no tangible evidence that the Veteran's psychosocial 
functional has been impaired because of psychiatric issues.  

More recently, the Veteran underwent a VA examination in July 
2009.  At this examination, the Veteran reported that, while he 
was in the Navy, he spent 6 months in a psychiatric facility and 
was diagnosed as having a conversion reaction at that time.  The 
examiner noted that, since that time in service, which ended in 
the Korean War era, the Veteran has done well.  He worked in 
commercial flooring and, until his divorce about 10 years ago, he 
was doing financially well.  The examiner noted that the Veteran 
was treated for emotional problems at Excelsior Springs Division 
of what is today Eisenhower VA Medical Center (VAMC).  This 
division closed approximately 60 years ago.  The examiner noted 
that there are no signs of any major emotional problems, except 
those related to life events such as divorce, over the past 
nearly half century.  Currently, the Veteran has had no 
psychiatric hospitalizations and no outpatient visits for 
psychiatric problems.  The examiner noted that the Veteran 
continues to have friends, with whom he and his girlfriend enjoy 
playing dominos and other games.  He likes reading the morning 
newspaper and working in his yard.  His appetite, energy, and 
mood are all good.  He denied any thoughts of harming himself or 
others.  The Veteran retired approximately 20 years ago.  His 
emotional problems are situational in nature, related to a 
daughter who was 53 years old and died recently of brain cancer.  
Upon examination, the Veteran showed no impairment of thought 
process or communication.  He denied delusions and 
hallucinations.  He made good eye contact during the session, 
interacting and behaving totally appropriately.  He denied 
suicidal and homicidal thoughts.  He is easily able to feed, 
bathe, and dress himself, as well as perform other activities of 
daily living.  He states that his memory varies from day to day, 
but he was oriented to person, place, and time.  He has a 
tendency to focus on issues, but this does not appear to be a 
problem.  He denied any compulsive, ritualistic behavior.  His 
speech was logical and goal directed, and the rates and flow were 
normal.  He does not appear to have panic attacks.  The Veteran 
rated his mood as a 2 out of 10, with 10 being the worst.  The 
examiner did not appear to have problems of impulse control or 
sleep.  

Following computerized psychological testing, the Veteran was 
noted as having only mild to moderate anxiety, significantly 
better than when he was evaluated on January 2007.  His level of 
depression remains in the mild/moderate range, as it did back 
then, and his feelings of hopelessness are also quite mild.  He 
is a person who is very worried about his various physical 
problems and may have difficulties with various interventions 
required.  The Veteran was not diagnosed with any psychiatric 
disabilities and was assigned a GAF score of 75, in that whatever 
symptoms he shows in the emotional sphere are mild, transient, 
and situationally related.  Most significantly, the examiner 
noted that there is no evidence that his overall functioning with 
family or on the job has been affected. It was noted that he 
appeared to be somewhat less anxious than he was in 2007.  
Anxiety was the only symptom noticed at that time and, according 
to the examiner, did not appear to be present at the moment.  
Therefore, the examiner felt that he did not have any 
psychological disability, so the issue of whether the conversion 
reaction exists is moot.  The Veteran did not appear to be a 
person whose physical symptoms are related to undetectable 
conditions; rather, he is a person with a history of cancer of 
his prostate and his colon, as well as coronary artery disease.  
Thus, the examiner concluded that one could not say that he has 
signs and symptoms of a conversion reaction at this time. 

The claims folder also contains VA treatment records.  In a 
November 2007 VA treatment record, it was noted that the Veteran 
was not in need of psychiatric treatment.  In a May 2007 VA 
treatment, the Veteran denied problems with mood or difficulty 
with anxiety.  He admitted infrequent nightmares and avoidance of 
war topics but denied other posttraumatic stress disorder (PTSD) 
symptomatology.  The Veteran's sleep was noted as adequate.  His 
energy level is fair.  He enjoys waking up in the morning and 
doing things.  Overall, he feels "fine".  It was noted that the 
Veteran did not fulfill the criteria for a disorder.  The 
examiner specifically  noted that the Veteran did not fulfill the 
criteria for PTSD, his mood is stable, and overall he is without 
dysfunction outside of his somatic issues. 

Upon review of the medical evidence of record, the Board 
concludes that the Veteran's conversion reaction most nearly 
approximates the criteria for its current noncompensable rating.  
The medical evidence of record simply does not reflect that the 
Veteran has current manifestations of conversion reaction that 
result in occupational or social impairment which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or that the Veteran has 
symptoms which require continuous control by medication.  It was 
noted in the January 2007 VA examination report that the Veteran 
appeared to be experiencing elevated anxiety because of his 
present health concerns as well as having some difficulty 
adjusting to his reported changes in functioning.  The examiner 
further found, however, that there was no tangible evidence that 
the Veteran's psychosocial functioning had been impaired because 
of psychiatric issues.  In May 2007, he was noted as being 
without dysfunction outside of his somatic issues.  At the July 
2009 VA examination, the Veteran was not diagnosed with any 
psychiatric disabilities and was assigned a GAF score of 75, in 
that whatever symptoms he did show in the emotional sphere were 
mild, transient, and situationally related.  The examiner 
specifically noted that there is no evidence that his overall 
functioning with family or on the job has been affected.  

Therefore, as the greater weight of evidence is against finding 
that the Veteran currently has any occupational or social 
impairment due to a psychiatric disability or any psychiatric 
symptoms controlled by continuous medication, an increased rating 
is not warranted.

The Board notes the assertion set forth in the August 2010 
Informal Hearing Presentation that the stress of the Veteran's 
current health issues has increased his level of anxiety 
primarily due to his service-connected conversion reaction.  
However, the Board notes that the Veteran's anxiety level was 
actually noted as being significantly better in July 2009 than it 
was in January 2007.  Moreover, as noted above, an evaluation of 
10 percent is assigned for occupational and social impairment 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  The evidence of 
record simply does not reflect that the Veteran experiences 
decreased work efficiency or ability to perform occupational 
tasks due to a psychiatric disability, or that he has symptoms 
controlled by continuous medication.

The Board also notes that the Veteran indicated in a December 
2006 statement that he was asking for the compensation that was 
previously taken away from him.  The Board recognizes that the 
Veteran was granted service connection and assigned a 10 percent 
rating for conversion reaction in a 1952 rating decision.  In a 
1958 rating decision, however, his evaluation was decreased to 0 
percent, as it was determined at that time that no psychiatric 
components were pointed out in the current report.  The Board has 
no jurisdiction to review the 1958 decision which reduced his 
rating.  The Board presently only has jurisdiction to review the 
current evaluation assigned to his service-connected conversion 
reaction.  For the reasons discussed above, the Board finds that 
the current evaluation of 0 percent is the appropriate evaluation 
for this service-connected disability.  

In addition, in rendering this decision, the Board has taken into 
account that the Veteran's GAF score has been recorded at 75 and 
80.  According to the GAF scale, scores ranging from 71 to 80 are 
assigned if symptoms are present, but they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) with no more than slight 
impairment in social, occupational, or school functioning (e.g. 
temporarily falling behind in schoolwork).  See DSM-IV at 46.  
While these scores are reflective of slight impairment in social 
or occupational functioning, upon review of the actual clinical 
findings of record, as discussed above, the Board finds that the 
greater weight of evidence indicates that the Veteran's service-
connected conversion reaction does not manifest itself via 
symptoms severe enough to warrant a compensable evaluation.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
conversion reaction is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disorder 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against the 
claim for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings has been considered and 
is not for application.  See Hart, supra.


ORDER

Entitlement to a compensable evaluation for service-connected 
conversion reaction is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


